      Case 20-10876-1-rel Doc 8-1 Filed 06/25/20 Entered 06/25/20 14:50:05                                     Desc Ch
                    7 First Mtg I/J No POC: Notice Recipients Page 1 of 1
                                                   Notice Recipients
District/Off: 0206−1                      User: admin                        Date Created: 06/25/2020
Case: 20−10876−1−rel                      Form ID: 309A                      Total: 20


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          SUZANNE MARY CAYLEY                  1 MAVERICK ROAD             12      WOODSTOCK, NY 12498
ust         U.S. Trustee       Office of the U.S. Trustee      Leo W. O'Brien Federal Building    11A Clinton Ave, Room
            620        Albany, NY 12207
tr          Philip J. Danaher−Trustee        1001 Glaz Street      East Greenbush, NY 12061
smg         United States Attorney, NDNY          P.O. Box 7198       Syracuse, NY 13261−7198
909197997 ACCOUNTS CONTROL TECHNOLOGY                         PO BOX 471        KINGS MILLS, OH 45034
909197998 ASHOKAN STORE IT                 1 RIDGE ROAD          SHOKAN, NY 12481
909197999 BARCLAYS BANK DELAWARE                      125 S WEST ST         WILMINGTON, DE 19801
909198000 BEN GARY TREISTMAN                  28 GARRISON ROAD             SHADY, NY 12409
909198001 CAPITAL ONE NA               1680 CAPITAL ONE DRIVE             MCLEAN, VA 22102
909198002 CAPITAL RECOVERY SYSTEMS, INC                     750 CROSS POINTE ROAD             COLUMBUS, OH 43230
909198003 COMENITYBANK/WAYFAIR                     PO BOX 182789         COLUMBUS, OH 43218
909198004 KOHL'S           N56 W17000 RIDGEWOOD DRIVE                 MENOMONEE FALLS, WI 53051
909198005 MARIA VOLPE               104 WEST HURLEY ROAD              WEST HURLEY, NY 12491
909198006 PORTFOLIO RECOVERY SERVICES                     PO BOX 12914          NORFOLK, VA 23541
909198007 SYNCB/PPC             PO BOX 530975           ORLANDO, FL 32896
909198152 Synchrony Bank           c/o of PRA Receivables Management, LLC          PO Box 41021     Norfolk, VA
            23541
909198008 TARGET CARD SERVICES                  PO BOX 660170          DALLAS, TX 75266−0170
909198009 TJ MAXX            770 COCHITUATE ROAD               FRAMINGHAM, MA 01701
909198010 UCDSS (FINANCE DEPT)                 1081 DEVELOPMENT COURT               KINGSTON, NY 12401
909198011 WALMART              702 SOUTHWEST 8TH STREET                BENTONVILLE, AR 72716
                                                                                                              TOTAL: 20
